DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, lines 4-5, recites “covering a region of the transmission gear which region is located outside” which is indefinite because it is unclear exactly what the Applicant is trying to claim.  Is the region from lines 4-5 the same region from line 4?  What part is the region from line 5 a part of?  Should lines 4-5 be changed to --covering a region of the transmission gear which is located outside--?
Claim 5, lines 2-3, recites “a region of the wall part region extends along a periphery” which is indefinite because it is unclear exactly what the Applicant is trying to claim.  How are the two regions related to each other?  Should lines 2-3 be changed to --a region of the wall part extends along a periphery--?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagino et al. (EP 3502515 A1).
Regarding claim 1, Hagino et al. discloses a power transmission device for a work vehicle, comprising:
a transmission case (12);
a gear transmission (see the figures) housed in the transmission case and configured to transmit power to a travel device; and
a transmission gear (38, 64, 66, 68, etc.) provided in the gear transmission in a state of sitting in lubricating oil (the oil in the case) stored in an internal space (the space the oil is splashed around in the figures) of the transmission case,
wherein the transmission case is provided with a wall part (a wall of the case that supports CL1-CL4) supporting a support shaft (CL1-CL4) of the transmission gear while being adjacent to the transmission gear, and
the wall part is provided with (i) a cover part (94, 95, 96a, 96b, 98a, 98b) protruding from the wall part toward an outer periphery of the transmission gear and covering the transmission gear, or (ii) a recessed part in which the transmission gear sits.
Regarding claim 2, Hagino et al. discloses that the cover part is arc-shaped (a plurality of the cover parts are curved thus meeting the claim limitation) as viewed in a direction of an axis of the support shaft.
Regarding claim 3, Hagino et al. discloses that the cover part is integrally molded with the wall part (the viewed cover parts are integral with 12a thus meeting the claim limitation).
Regarding claim 6, Hagino et al. discloses that the wall part is provided with a shaft support part (the portions of the wall that support the shafts with centerlines CL1-CL4 as shown in Figure 1) supporting the support shaft of the transmission gear in a state where the support shaft is disposed through the shaft support part.
Claims 1-6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (WO 2015/058788 A1).
Regarding claim 1, Schmidt et al. discloses a power transmission device (2) for a work vehicle, comprising:
a transmission case (7);
a gear transmission (see the figures) housed in the transmission case and configured to transmit power to a travel device; and
a transmission gear (5) provided in the gear transmission in a state of sitting in lubricating oil (Page 11 / First Paragraph and Page 16 / Last Paragraph) stored in an internal space of the transmission case,
wherein the transmission case is provided with a wall part (the wall where 65-67 are formed) supporting a support shaft (18, 19) of the transmission gear while being adjacent to the transmission gear, and
the wall part is provided with (i) a cover part protruding from the wall part toward an outer periphery of the transmission gear and covering the transmission gear, or (ii) a recessed part (65-67) in which the transmission gear sits.
Regarding claim 2, Schmidt et al. discloses that the cover part is arc-shaped (7 is formed in a C-shaped manner thus is viewed as being arc-shaped) as viewed in a direction of an axis of the support shaft.
Regarding claim 3, Schmidt et al. discloses that the cover part is integrally molded with the wall part (see Figures 2 and 3).
Regarding claim 4, Schmidt et al. discloses a cover part (56) protruding from the wall part toward outside the recessed part and circumferentially covering a region (56 is viewed as going partially around 5 in Figure 1) of the transmission gear which region is located outside the recessed part.
Regarding claim 5, Schmidt et al. discloses that the cover part protrudes from a region of the wall part which region extends along a periphery of the recessed part (see Figure 1).
Regarding claim 6, Schmidt et al. discloses that the wall part is provided with a shaft support part (the part that surrounds an end of the support shaft(s)) supporting the support shaft of the transmission gear in a state where the support shaft is disposed through the shaft support part.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Preston et al. (US 9,772,027 B2) discloses a power transmission device that is comprised of a transmission case, gears, lubricating oil, walls, and arc-shaped cover parts that divert lubricant oil when the gears rotate.
Lee et al. (US 10,260,616 B2) discloses a gearbox that is comprised of a transmission case, gears that sit in a lubricating oil, a plurality of walls attached to the case, and arc-shaped cover parts that divert lubricant oil when the gears rotate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656